  Case 1:21-mc-00001-CBK Document 4 Filed 05/21/21 Page 1 of 1 PageID #: 43



                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                NORTHERN DIVISION


                                                         1:21-MC-01

IN RE CONTEMPT SANCTIONS                                 AFFIDAVIT
AGAINST JOHN KILGALLON, Chief of
                                                             OF
Staff for the United States Marshals Service,
DANIEL C. MOSTELLER, United States                        MAILING
Marshal for the District of South Dakota,
and STEPHEN HOUGHTALING, Chief
Deputy United States Marshal for the
District of South Dakota, individually and in
their official capacities.

                             Defendants.




       I, Kathleen M. Hammond, Deputy-In-Charge, United States District

Court for the District of South Dakota, at Pierre, South Dakota, do hereby

certify that on May 21, 2021 I mailed by U.S. Postal Service Certified Mail, a

copy of Order to Show Cause (Doc. 1), to the following address:

       John Kilgallon, Chief of Staff
       U.S. Marshals Service
       Washington, D.C. 20530-1000


       Dated May 21, 2021.


                                        /s/ Kathleen M. Hammond
                                        Deputy-In-Charge
                                        U.S. District Court
                                        225 S. Pierre St., Room 405
                                        Pierre, South Dakota 57501
                                        Kathy_Hammond@sdd.uscourts.gov
Page 1 of 1
